 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDSEARS,ROEBUCK&COMPANYandGENERAL TRUCKDRIVERS AND HELPERS, LOCAL NO. 980, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,AFL, PetitionerSEARS, ROEBUCK&COMPANYandRETAIL CLERKS IN-TERNATIONAL ASSOCIATION,LOCAL1532,AFL, Peti-tioner.Cases Nos.20-RC-2234 and 20-RC-2259.July 21,1953DECISION,DIRECTION OF ELECTION,AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeKarin Nelson,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed. iPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston,Styles, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representemployees of the Employer. 23.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The instant petitions involve the Employer's Santa Rosa,California, operation,which consists of a retail store, anadjacent automobile service station,and a warehouse approxi-mately 1 mileaway.In its petition,theTeamsters requested substantially anoverall unit of employees of the Employer,while the RetailClerks, in its petition, sought a unit of store employees only,with certain exclusions.At the hearing,however, the Teamsterslimited its request to a unit of all employees at the ware-house, a shipping helper, receiving helper, and the main-tenance engineer at the store,and three installers at theservice station.The Retail Clerks proposed unit consists ofallother employees at the store,excluding those sought bytheTeamsters and the venetian blind installer,who is notsought by either union. The Employer contends that the onlyappropriate unit is one including all employees of the store,the service station, and the warehouse, and both unions wouldaccept such an overall unit as an alternative.Most of the employees sought by the Teamsters are locatedat the warehouse,and are engaged in receiving, shipping,1The Employer moved to dismiss the petition in Case No 20-RC-2259 on the ground,among others, that the unit sought therein is inappropriate.For the reasons stated herein-after,the motion is granted.2RetailClerks International Association,Local 1532, AFL, the petitioner in case No20-RC-2259, appears as intervenor in Case No.20-RC-2234.106 NLRB No. 54. SEARS, ROEBUCK & COMPANY243warehousing, and service activities. In addition to the ware-house, however, the Employer maintains storage space at thestore building,and about half the goods received for resalearrive at the store. A shuttle bus moves merchandise betweenthe two points. Some of the employees at the store have thesame classifications as employees at the warehouse andperform similar functions. The Teamsters includes in itsproposed unit some of these employees,such as the receivingand shipping helpers, but excludes others, such as the stock-men. There are also some servicemen at the store.More thanhalf of all requests for service are received at the store,and all clerical work in connection with service and thescheduling of service visits are handled at the store. Therehave been permanent transfers of employees among the threelocations,and there are periods,such as warehouse sales,when employees from the store work at the warehouse, andat certain times warehousemen work in the store.The Employer's operations are all unified under the storemanager. Under him is an assistant manager in charge of alloperations, and a merchandising manager. Under these twoindividualsare the managers of the various retail salesdivisions$ and the nonselling divisions.Personnel matters arehandled for all employees by one office in the store building.The same vacation and holiday policy, profit-sharing plan,and discount privileges apply to all employees. New employeesare all hired under the same procedure and undergo the sametraining program.In view of theintegrationbetween the warehouse and thestore, the similarity of functions at both locations, and theunifiedmanagement of store and warehouse,we find, inaccordance with the contention of the Employer and the alter-native requests of both unions, that only the overall unit isappropriate.4 As this is the unit originally sought by theTeamsters in Case No. 20-RC-2234, in which case the RetailClerks is an intervenor, we shall direct an election in suchaunit in that case, and dismiss the petition in Case No.20-RC-2259. Accordingly, we find that the following unit ofemployees of the Employer at its Santa Rosa, California,operation is appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All employees, including sales employees, office employees,truckdrivers, warehousemen, and the venetian blind installer, 5but excluding professional employees, guards, the secretaryto the store manager,'and supervisors as definedin the Act.3The three installers in the service station, sought by the Teamsters,are under theimmediate supervision of the manager of the auto accessories and tire sales division, whichis located in the store4Sears, Roebuck& Co., 101 NLRB665; see also Marshall Field & Company,90 NLRB 1,inwhichthe Board,under similar circumstances,stated that it would not grant a separatewarehouse unit when any party claimed such unit to be inappropriate.5No reason appears for excluding this employee,whom both unions first sought to includeand then to exclude.6 It was stipulated that this individual is a confidential employee.322615 0 - 54 - 17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Employer seeks to include the part-time extraemployees whom the Teamsters and the Retail Clerks wouldexclude. These employees work regularly, but for limitedhours, generally averaging a minimum of 9 hours a week.They do the same work as regular employees, are carried onthe same payroll, and receive the same rate of pay, but arenot eligible for certain other benefits until they have worked aspecifiedminimum number of hours in a year. In accordancewith our customary practice, we shall permit these regularpart-time employees to vote.'[Text of Direction of Election omitted from publication.][The Board dismissed the petition.]7Sears, Roebuck& Co., 91 NLRB 1411.AMERICAN SMELTING AND REFINING COMPANY, EL PASOSMELTING WORKS'andINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL 583, AFL, Petitioner.Case No. 33-RC-447. July 21, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Byron E. Guse,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard had delegated its powers in connection with this casetoa three-member panel [Members Murdock, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act,2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing unit ofproduction and maintenance employees, a unit of electricians andtheir helpers in the electrical department at the Employer'sEl Paso Smelting Works. The Intervenor contends that this unitis inappropriate because of a 10-year history of collective bar-gaining ona plantwide basis in which the employees sought hereinhave been included. The Employer takes no position.1 The name appearsas corrected at the hearing.2 InternationalUnion of Mine, Milland SmelterWorkers, Local509, was permitted tointervene.106 NLRB No. 43.